BUSSEY, Presiding Judge.
Leon M. Griggs, hereinafter referred to as defendant, entered a plea of guilty on June 25, 1969, in the District Court of Oklahoma County, to the offense of Obtaining Money by Means of a False and Bogus Check. The judgment and sentence was deferred until June 25, 1971. An application to accelerate sentencing date was presented on June 19, 1970, and after the presentation of evidence, the defendant was sentenced to a term of two years imprisonment, and from said judgment and sentence the defendant has perfected a timely appeal to this Court.
We note that the defendant does not contend the plea of guilty on June 25, 1969, was in any manner defective, nor does the record reflect that the defendant sought to withdraw the plea of guilty. This Court has consistently held that where the trial court had jurisdiction of the person, subject matter, and authority under law to pronounce the judgment and sentence imposed, and it affirmatively appears that the defendant knowingly and intelligently entered a plea of guilty after conferring with counsel, with full knowledge of the nature and consequences of such plea, the judgment and sentence will be affirmed. Berry v. State, Okl.Cr., 467 P.2d 528.
We are of the further opinion that the sentence was properly accelerated by the trial court. The evidence at the hearing adduced that the defendant, being represented by counsel, entered pleas of guilty on May 29, 1970, in the District Court of Stephens County to two misdemeanor charges of Obtaining Money by Means of a False and Bogus Check.
We are, therefore, of the opinion that the judgment and sentence should be, and the same is hereby, affirmed.
NIX and BRETT, JJ., concur.